EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Claims have been amended as follows: 
1-14. (Cancelled)

This application is in condition for allowance except for the presence of claims 1-14 directed to inventions nonelected without traverse. Accordingly, claims 1-14 have been cancelled.
Claims 1-14 are not eligible for rejoinder.  In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim (not just those limitations indicated as being allowable subject matter).  Withdrawn claims that do not require all the limitations of an allowable claim will not be rejoined.  Such claims remain withdrawn from consideration.  See MPEP § 821.01 through § 821.04.

Allowable Subject Matter
Claims 15 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the claimed tire comprising a circumferential tread with at least three circumferential grooves that divide the circumferential tread into two outer circumferential ribs and two inner . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Specification
The amendment to the specification submitted on January 11, 2021 is acknowledged and is accepted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the cited references on the accompanying PTO-892 discloses a tire tread having a narrow, wavy, circumferential groove.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.




/Eric Hug/Primary Examiner, Art Unit 1748